Citation Nr: 0931877	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-05 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) should be made permanent.

2.  Entitlement to restoration of entitlement to TDIU.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran served on active duty from November 1991 to 
August 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the RO that, in 
pertinent part, granted TDIU on a non-permanent basis.

This case was previously before the Board in January 2008 
when it was remanded for additional due process 
considerations.  Subsequently, in an August 2008 rating 
decision, the RO discontinued the Veteran's entitlement to a 
TDIU, effective November 1, 2008.  At the Veteran's November 
2008 hearing before the undersigned Veterans Law Judge, the 
Veteran disagreed with the severance of his award of TDIU.  
The case was returned to the Board for appellate 
consideration.

Unfortunately, the claims on appeal are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.


REMAND

As noted above, the Veteran completed an appeal from a 
February 2005 rating decision which, in pertinent part, 
granted the Veteran entitlement to service connection for 
TDIU on a non-permanent basis.  However, in an August 2008 
rating decision, the RO severed entitlement to TDIU, 
effective November 1, 2008.  At his November 2008 hearing 
before the undersigned VLJ, the Veteran expressed 
disagreement with the RO's decision to sever entitlement to 
TDIU.  The provisions of 38 C.F.R. § 20.300 (2008), in 
general, require that a notice of disagreement be filed with 
the RO office which provided notice of the rating action.  
Further, while the Veteran requested that the Board consider 
the evidence in connection with his "appeal," some of the 
evidence submitted contemporaneous with his hearing is 
relevant only to the issue of entitlement to restoration of 
entitlement to TDIU, as it predates the rating period on 
appeal as to entitlement to a permanent TDIU.  Nevertheless, 
as noted by the Veteran's representative, a VA computerized 
case tracking system (VACOLS) notation acknowledges RO 
receipt of a notice of disagreement on November 17, 2008.  
The Board thus concludes that this constitutes a timely 
notice of disagreement (NOD) with the RO's decision to sever 
entitlement to TDIU.  As such, the claim for restoration of 
TDIU must be remanded to the RO for issuance of a statement 
of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  The Veteran also must be given an 
opportunity to perfect an appeal to the Board concerning that 
issue by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Furthermore, as pointed out by the Veteran and his 
representative at the November 2008 hearing before the 
undersigned VLJ, the Veteran asserts that he now receives 
Social Security disability benefits as a result of his 
service-connected disability.  (See transcript at p. 4).  He 
requested that VA obtain those records, as there were 
pertinent medical records associated with his claim for SSA 
benefits.  The Board acknowledges that a copy of the 
favorable decision and that the supporting medical records 
pertinent to the claim have not yet been obtained.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  These records must also be 
obtained and associated with the other evidence in the claims 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

As stated above, at the time of the August 2008 rating 
decision which severed entitlement to TDIU, the Veteran had a 
pending appeal of the issue of entitlement to TDIU on a 
permanent basis.   Although VA regulation provides that a 
retroactive increase will not be awarded after basic 
entitlement has been terminated (38 C.F.R. § 3.400(o)(1) 
(2008)), here, the Veteran has initiated an appeal of the 
severance of entitlement to TDIU.  As such, the severance 
determination is not yet final.  If the Veteran perfects an 
appeal in the matter and prevails on appeal, the regulatory 
bar on retroactive increase in 38 C.F.R. § 3.400(o)(1) would 
not apply.  However, should the appellant not perfect an 
appeal in the matter, or if the severance is upheld on 
appeal, the 38 C.F.R. § 3.400(o)(1) bar on retroactive 
increase would govern.  As such, the Board finds that the 
matter of restoration of entitlement to TDIU is inextricably 
intertwined with the issue on appeal.  See, e.g., Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue 
has been rendered).  Hence, the Board will defer appellate 
consideration of the issue of entitlement to TDIU on a 
permanent basis pending completion of the action requested 
below. 

In view of the foregoing, this case is REMANDED to the RO 
(via the AMC) for the following development and 
consideration:

1.  Issue the Veteran a statement of the 
case with respect to the issue of 
entitlement to restoration of TDIU, 
pursuant to VACOL's notation of RO 
receipt of an NOD on November 17, 2008, 
as to the August 2008 rating action in 
this regard.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this matter to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the issue be 
forwarded to the Board for appellate 
consideration.

2.  Obtain the Veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the Veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

3.  Following completion of the above, 
the RO should readjudicate the issue of 
entitlement to a TDIU on a permanent 
basis.  Consideration must be given to 
all additional evidence received since 
issuance of the most recent statement of 
the case as to the matter, to include 
private medical records received in 
November 2008.  Additionally, the 
provisions of 38 C.F.R. § 3.400(o)(1) 
must be considered, as applicable.  If 
any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




